DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-7, the amended claim language and the applicant’s remarks filed April 7, 2022 in response to the Office Action mailed December 17, 2021 distinguish the application’s invention over the references that accompanied the Office Action. 
Regarding claims 8-14, prior art fails to explicitly disclose or suggest a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for automating servicing of at least one component of a dock station, the operations comprising: identifying that a dock station cycle completed; accessing a component counter configured to count usage of the at least one component to determine an amount of usage the at least one component has completed since a previous maintenance; accessing a maintenance threshold for the at least one component, wherein the maintenance threshold defines a maximum usage of the at least one component corresponding to a maintenance operation; accessing an adjustment factor of the at least one component based on weather data of the dock station; applying the adjustment factor to adjust the maintenance threshold to establish an adjusted maintenance threshold; incrementing the component counter by the amount of usage the at least one component has completed since a previous usage count to establish an incremented usage count; comparing the incremented usage count to the adjusted maintenance threshold; and based on the comparing, initiating a maintenance request for the at least one component of the dock station.
Regarding claims 15-21, prior art fails to explicitly disclose or suggest a non-transitory computer-readable storage medium storing instructions that, when executed by a computing system, cause the computing system to perform operations for automating servicing of at least one component of a dock station, the operations comprising: identifying that a dock station cycle completed; accessing a component counter configured to count usage of the at least one component to determine an amount of usage the at least one component has completed since a previous maintenance; accessing a maintenance threshold for the at least one component, wherein the maintenance threshold defines a maximum usage of the at least one component corresponding to a maintenance operation; accessing an adjustment factor of the at least one component based on statistical data of the dock station; applying the adjustment factor to adjust the maintenance threshold to establish an adjusted maintenance threshold; incrementing the component counter by the amount of usage the at least one component has completed since a previous usage count to establish an incremented usage count; comparing the incremented usage count to the adjusted maintenance threshold; and based on the comparing, initiating a maintenance request for the at least one component of the dock station.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniell L Negron whose telephone number is (571)272-7559. The examiner can normally be reached Mondays through Fridays between the hours of 9AM and 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on (571) 272-7495. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELL L. NEGRON
Primary Examiner
Art Unit 2699



/Daniell L Negron/Primary Examiner, Art Unit 2699                                                                                                                                                                                                        June 24, 2022